COURT OF APPEALS OF VIRGINIA


Present:      Judges Bray, Annunziata and Overton


ROCHELLE SUSAN BEARDSLEE
                                                    MEMORANDUM OPINION *
v.      Record No. 3025-95-2                            PER CURIAM
                                                       JULY 15, 1997
WILLIAM CLARY, ET AL.


                                         FROM THE CIRCUIT COURT OF
THE CITY OF RICHMOND
                   Melvin R. Hughes, Jr., Judge
                (Rochelle Susan Beardslee, pro se, on
                brief).

                No brief for appellees.



        Rochelle Susan Beardslee appeals the decision of the circuit

court denying her motion to vacate the order of November 15,

1993.       Beardslee contends that the 1993 order was void.    Upon

reviewing the record and opening brief, we conclude that this

appeal is without merit.       Accordingly, we summarily affirm the

decision of the trial court.      Rule 5A:27.

        Beardslee contends that the trial court lacked jurisdiction

to issue the temporary removal order of November 15, 1993 because

she had not been given notice.      The record demonstrates that the

parties, with counsel, were present in court.         The child's father

presented the testimony of the Henrico Child Protective Services

to support the allegations of sexual abuse by Beardslee.         The

agency had conducted a preliminary investigation which resulted
        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
in a finding of "reason to suspect" sexual abuse.

       Under Code § 16.1-252, the court may issue a preliminary

removal order "after a hearing wherein the court finds that

reasonable efforts have been made to prevent removal of the child

from his home."    Twenty-four hour notice of the hearing is

required, unless notice "cannot be given despite diligent efforts

to do so."    Code § 16.1-252(B).   If notice is not given, "the

parents . . . shall be afforded a later hearing on their motion

regarding a continuation of the summary removal order."
       The record demonstrates that the parties and their

respective counsel were present in court.     The matter was ongoing

in the circuit court and the parties were properly before it.

Therefore, Beardslee has failed to demonstrate that the court did

not have jurisdiction or that its order was void.

       It is not clear from the record whether the necessary notice

was given prior to the hearing.     However, the statute provides

for an additional hearing in instances where notice was

insufficient.     See Code § 16.1-252(B).   Here, Beardslee elected

not to exercise her rights under the statute.     She did not

challenge the circuit court's factual findings or appeal its

order, which became final twenty-one days after entry.      See Rule

1:1.   Instead, she absconded with the child.

       Beardslee has failed to demonstrate error on the part of the

circuit court in denying her motion to vacate the November 15,

1993 order.   Accordingly, the decision of the circuit court is




                                    2
summarily affirmed.

                          Affirmed.




                      3